                  IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF KANSAS

S.C. AS PARENT AND NEXT FRIEND            )
OF A.J., A MINOR,                         )
                                          )
                            Plaintiff,    )
                                          )
       v.                                 )             Case No. 18-2228-DDC
                                          )
LANSING UNIFIED SCHOOL                    )
DISTRICT #469, et al.,                    )
                                          )
                            Defendants.   )


                            AGREED PROTECTIVE ORDER

       The parties agree that during the course of discovery it may be necessary to

disclose certain confidential information relating to the subject matter of this action.

They agree that certain categories of such information should be treated as confidential,

protected from disclosure outside this litigation, and used only for purposes of

prosecuting or defending this action and any appeals. The parties jointly request entry of

this proposed Protective Order to limit the disclosure, dissemination, and use of certain

identified categories of confidential information.

       The parties assert in support of their request that protection of the identified

categories of confidential information is necessary because the parties anticipate seeking

information that is personal and private, not routinely disclosed or generally available to

the public, contains sensitive personal identifying information, whose disclosure may
cause harm or injury to be inflicted upon parties or witnesses, or whose disclosure may be

prohibited    by    statute,     regulation,   or   otherwise     prohibited     by    law.

       For good cause shown under Fed. R. Civ. P. 26(c) the court grants the parties’

Joint Motion for Protective Order and hereby enters the following Protective Order:

       1.     Scope. All documents and materials produced in the course of discovery of

this case, including initial disclosures, responses to discovery requests, all deposition

testimony and exhibits, and information derived directly therefrom (hereinafter

collectively “documents”), are subject to this Order concerning Confidential Information

as set forth below. As there is a presumption in favor of open and public judicial

proceedings, this Order will be strictly construed in favor of public disclosure and open

proceedings wherever possible.

       2.     Definition of Confidential Information.           As used in this Order,

“Confidential Information” is defined as information that the producing party designates

in good faith has been previously maintained in a confidential manner and should be

protected from disclosure and use outside the litigation because its disclosure and use is

restricted by statute or could potentially cause harm to the interests of a disclosing party

or nonparties. For purposes of this Order, the parties will limit their designation of

“Confidential Information” to the following categories of information or documents:

       (1)    Personnel records relating to any individual’s employment;

       (2)    Educational records;

       (3)    Documents containing or displaying sensitive personal identifying
              information of parties or witnesses to this lawsuit;

       (4)    Medical records;
        (5)   Personal information concerning Defendant’s current or former employees
              of Defendant; and

        (5)   Records whose disclosure is restricted or prohibited by statute.

Information or documents that are available to the public may not be designated as

Confidential Information.

        3.    Form and Timing of Designation. The producing party may designate

documents as containing Confidential Information and therefore subject to protection

under this Order by marking or placing the words “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” (hereinafter “the marking”) on the document and on all copies

in a manner that will not interfere with the legibility of the document. As used in this

Order, “copies” includes electronic images, duplicates, extracts, summaries or

descriptions that contain the Confidential Information. The marking will be applied prior

to or at the time the documents are produced or disclosed. Applying the marking to a

document does not mean that the document has any status or protection by statute or

otherwise except to the extent and for the purposes of this Order. Copies that are made of

any designated documents must also bear the marking, except that indices, electronic

databases, or lists of documents that do not contain substantial portions or images of the

text of marked documents and do not otherwise disclose the substance of the Confidential

Information are not required to be marked. By marking a designated document as

confidential, the designating attorney or party appearing pro se thereby certifies that the

document contains Confidential Information as defined in this Order.


{T0461280}
                                             3
       4.     Inadvertent Failure to Designate. Inadvertent failure to designate any

document or material as containing Confidential Information will not constitute a waiver

of an otherwise valid claim of confidentiality pursuant to this Order, so long as a claim of

confidentiality is asserted within ten (10) days after discovery of the inadvertent failure.

       5.     Depositions. Deposition testimony will be deemed confidential only if

designated as such when the deposition is taken or within a reasonable time period after

receipt of the deposition transcript. Such designation must be specific as to the portions

of the transcript and/or any exhibits to be protected.

       6.     Protection of Confidential Material.

              (a)    General Protections. Designated Confidential Information must be

used or disclosed solely for purposes of prosecuting or defending this lawsuit, including

any appeals, or any other related legal proceeding brought by one of the parties to this

litigation.

              (b)    Who May View Designated Confidential Information. Except

with the prior written consent of the designating party or prior order of the court,

designated Confidential Information may only be disclosed to the following persons:

              (1)    The parties to this litigation, including any employees, agents,
                     and representatives of the parties;

              (2)    Counsel for the parties and employees and agents of counsel;

              (3)    The court and court personnel, including any special master
                     appointed by the court, and members of the jury;

              (4)    Court reporters, recorders, and videographers engaged for
                     depositions;
             (5)    Any mediator appointed by the court or jointly selected by the
                    parties;

             (6)    Any expert witness, outside consultant, or investigator
                    retained specifically in connection with this litigation, but
                    only after such persons have completed the certification
                    contained in Attachment A, Acknowledgment and Agreement
                    to be Bound;

             (7)    Any potential, anticipated, or actual fact witness and his or
                    her counsel, but only to the extent such confidential
                    documents or information will assist the witness in recalling,
                    relating, or explaining facts or in testifying, and only after
                    such persons have completed the certification contained in
                    Attachment A;

             (8)    The author(s) or recipient(s) of the document (not including a
                    person who received the document in the course of the
                    litigation);

             (9)    Independent providers of document reproduction, electronic
                    discovery, or other litigation services retained or employed
                    specifically in connection with this litigation; and

             (10)   Other persons only as provided in ¶ 6(b) above.

              (c)   Control of Documents. The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to the terms of this Order. Counsel for the parties

must maintain a record of those persons, including employees of counsel, who have

reviewed or been given access to the documents along with the originals of the forms

signed by those persons acknowledging their obligations under this Order.

      7.     Filing of Confidential Information. In the event a party seeks to file any

document containing Confidential Information subject to protection under this Order with

                                  -5-
the court, that party must take appropriate action to insure that the document receives

proper protection from public disclosure including: (a) filing a redacted document with

the consent of the party who designated the document as confidential; (b) where

appropriate (e.g., in relation to discovery and evidentiary motions), submitting the

document solely for in camera review; or (c) when the preceding measures are

inadequate, moving to file the document under seal.

       Nothing in this Order will be construed as a prior directive to allow any document

to be filed under seal. The parties understand that the requested documents may be filed

under seal only with the permission of the court after proper motion. If the motion is

granted and the requesting party permitted to file the requested documents under seal,

only counsel of record and unrepresented parties will have access to the sealed

documents. Pro hac vice attorneys must obtain sealed documents from local counsel.

       8.     Challenges to a Confidential Designation.           The designation of any

material or document as Confidential Information is subject to challenge by any party.

Before filing any motion or objection to a confidential designation, the objecting party

must meet and confer in good faith to resolve the objection informally without judicial

intervention. A party that elects to challenge a confidentiality designation may file and

serve a motion that identifies the challenged material and sets forth in detail the basis for

the challenge. The burden of proving the necessity of a confidentiality designation

remains with the party asserting confidentiality. Until the court rules on the challenge, all



                                   -6-
parties must continue to treat the materials as Confidential Information under the terms of

this Order.

       9.      Use of Confidential Documents or Information at Trial or Hearing.

Nothing in this Order will be construed to affect the use of any document, material, or

information at any trial or hearing. A party that intends to present or that anticipates that

another party may present Confidential Information at a hearing or trial must bring that

issue to the attention of the court and the other parties without disclosing the Confidential

Information. The court may thereafter make such orders as are necessary to govern the

use of such documents or information at the hearing or trial.

       10.     Obligations on Conclusion of Litigation.

               (a)    Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion

of the litigation.

                (b)   Return of Confidential Documents. Within thirty (30) days after

this litigation concludes by settlement, final judgment, or final order, including all

appeals, all documents designated as containing Confidential Information, including

copies as defined above, must be returned to the party who previously produced the

document unless: (1) the document has been offered into evidence or filed without

restriction as to disclosure; (2) the parties agree to destruction of the document to the

extent practicable in lieu of return; or (3) as to documents bearing the notations,



                                   -7-
summations, or other mental impressions of the receiving party, that party elects to

destroy the documents and certifies to the producing party that it has done so.

       Legal counsel for a party may maintain Confidential Information after resolution

of this matter but shall not use or disclose the Confidential Information unless disclosure

is necessary to defend a legal malpractice claim. In the event use and/or disclosure of

Confidential Information by a party’s legal counsel is necessary to defend against a legal

malpractice claim, counsel agrees to notify in advance all other Parties hereto and/or their

legal counsel of counsel’s intent to use Confidential Information to defend against a legal

malpractice claim and agrees to provide an opportunity to other Parties hereto to

intervene and/or seek a protective order to narrow the scope and use of Confidential

Information in that subsequent case.

              (c)    Retention    of   Work     Product.    Notwithstanding       the   above

requirements to return or destroy documents, counsel may retain attorney work product,

including an index which refers or relates to designated Confidential Information, so long

as that work product does not duplicate verbatim substantial portions of the text or

images of designated documents. This work product will continue to be confidential

under this Order. An attorney may use his or her own work product in subsequent

litigation provided that its use does not disclose Confidential Information.

       11.    Order Subject to Modification. This Order is subject to modification by

the court on its own motion or on motion of any party or any other person with standing

concerning the subject matter. The Order must not, however, be modified until the

                                   -8-
parties have been given notice and an opportunity to be heard on the proposed

modification.

       12.      No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating

discovery.      Nothing in this Order will be construed or presented as a judicial

determination that any document or material designated as Confidential Information by

counsel or the parties is entitled to protection under K.S.A. 60-226 or otherwise until

such time as the court may rule on a specific document or issue.

       13.      Persons Bound by Protective Order. This Order will take effect when

entered and is binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Order by its terms.

       14.      Jurisdiction. The court’s jurisdiction to enforce the provisions of this

Order will terminate on the final disposition of this case. But a party may file a motion to

seek leave to reopen the case to enforce the provisions of this Order.

       15.      Applicability to Parties Later Joined. If additional persons or entities

become parties to this lawsuit, they must not be given access to any Confidential

Information until they execute and file with the court their written agreement to be bound

by the provisions of this Order.

       16.      Protections Extended to Third-Party’s Confidential Information. The

parties agree to extend the provisions of this Protective Order to Confidential Information

produced in this case by third parties, if timely requested by the third party.

                                    -9-
       17.    Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this

action as Confidential Information, the receiving party must so notify the designating

party, in writing, immediately and in no event more than three business days after

receiving the subpoena or order. Such notification must include a copy of the subpoena

or court order.

       The receiving party also must immediately inform in writing the party who caused

the subpoena or order to issue in the other litigation that some or all of the material

covered by the subpoena or order is the subject of this Order. In addition, the receiving

party must deliver a copy of this Order promptly to the party in the other action that

caused the subpoena to issue.

       The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to

try to protect its Confidential Information in the court from which the subpoena or order

issued. The designating party bears the burden and the expense of seeking protection in

that court of its Confidential Information, and nothing in these provisions should be

construed as authorizing or encouraging a receiving party in this action to disobey a

lawful directive from another court. The obligations set forth in this paragraph remain in

effect while the party has in its possession, custody, or control Confidential Information

designated by the other party to this case.

                                    - 10 -
       18.    Disclosure of Confidential Information Covered by Attorney-Client

Privilege or Work Product.        Whether inadvertent or otherwise, the disclosure or

production of any information or document that is subject to an objection on the basis of

attorney client privilege or work product protection, including, but not limited to,

information or documents that may be considered Confidential Information under the

Protective Order, will not be deemed to waive a party’s claim to its privileged or

protected nature or estop that party or the privilege holder from designating the

information or document as attorney client privileged or subject to the work-product

doctrine at a later date. Any party receiving any such information or document must

return it upon request to the producing party. Upon receiving such a request as to specific

information or documents, the receiving party must return the information or documents

to the producing party within seven (7) days, regardless of whether the receiving party

agrees with the claim of privilege and/or work-product protection. Disclosure of the

information or document by the other party prior to such later designation will not be

deemed a violation of the provisions of this Order. Although the provisions of this

section constitute an order pursuant to Rule 502(d) and (e) of the Federal Rules of

Evidence, and will be construed in a manner consistent with the maximum protection

provided by said rule, nothing in this Order is intended or will be construed to limit a

party’s right to conduct a review of documents, including electronically-stored

information, for relevance, responsiveness, or segregation of privileged or protected

information before production.

                                   - 11 -
IT IS SO ORDERED.



Dated: May 15, 2019
                               s/ James P. O’Hara
                               US. Magistrate Judge




                      - 12 -
